*1605Appeal from a judgment of the Cattaraugus County Court (Larry M. Himelein, J.), rendered December 20, 2011. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated, a class D felony and aggravated unlicensed operation of a motor vehicle in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Smrek (107 AD 3d 1604 [2013]). Present — Centra, J.P., Peradotto, Sconiers, Valentino and Whalen, JJ.